DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-3, 5-6, 8-13, 16-19 and 25 are canceled.
Claims 14-15, 20-24, and 26-31 are withdrawn.
Claims 1, 4, 7, and 32 are under examination.  

Priority
The U.S. effective filing date for all claims under examination is set at 01/16/2017 since they still fail the enablement requirement as discussed below and their scope would not be enabled by the priority documents for the same reason as previously discussed.

Objections Withdrawn
Specification
The objection to the specification and drawings for containing new matter is withdrawn in view of Applicant’s amendments.  

Claim Objections
The objection to claim 32 is withdrawn in view of Applicant’s amendments.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1 and 4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.  

The rejection of claims 1, 4, 7, and 32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for having new matter is withdrawn in view of Applicant’s amendments.

New Objections
Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Here, the two claims are claiming the same antibody structure and so they are clearly duplicates.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for monoclonal antibodies or antigen binding fragments thereof that comprise six complete parental CDRs and that bind HEG1 protein on a cell membrane of mesothelioma and having O-glycosylation with sialylation, does not reasonably provide enablement for similar antibody molecules with fewer than all complete parental CDRs, incomplete CDRs being seen as mutated CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claim 1 drawn to a monoclonal antibody that binds HEG1 protein having O-glycosylation having sialylation or an antigen binding fragment thereof.
The nature of the invention is a glycosylated HEG1-specific antibody.
The level of skill of one skilled in this art is high.
Applicant produced and elected antibody SKM9-2 for examination, which has six CDRs since it is murine (0052).  
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”, previously cited).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   
Additionally, Bendig M. M. (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93, previously cited) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3).  It is noted that Bendig used Kabat CDRs in their humanization process (Pg. 86, Column 2, Paragraph, second).  Similarly, the skilled artisan recognized a “chimeric” antibody to be an antibody in which both the heavy chain variable region (which comprises the three heavy chain CDRs) and the light chain variable region (which comprises the three light chain CDRs) of a rodent antibody are recombined with constant region sequences from a human antibody of a desired isotype (see entire document, but especially Figures 1-3).  
Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs would have antigen binding function.  The minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of most mammalian antibodies includes six CDRs (three from the heavy chain variable region and three from the light chain variable region) in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function.  
Here, Applicant recites their claimed antibodies by six CDRs that do not appear complete. A complete set of CDRs for patent purposes should include only CDRs that are known to confer antigen binding to a non-parental framework.  As mentioned above in the works of Bendig, Kabat CDRs can be moved to a different framework, such as during humanization, and confer antigen binding.  The examiner is unaware of any showing in the art that IMGT CDRs, or any other type, have the same capacity.  Therefore, the CDRs of these instant claims are not complete CDRs as discussed below since they are structurally very different from Kabat CDRs and have not been shown to confer antigen binding to a framework.
Johnson and Wu (Methods in Molecular Biology, Antibody Engineering:  Methods and Protocols, Vol. 248, Pg. 11-25, 2004, previously cited) teach that complete CDRs of antibodies CDRH1-3 and CDRL1-3 are at least 5, 16, 8, 11, 7, and 9 amino acid residues in length respectively (Pg. 12, Paragraph, second full).  In instant claim 4, CDRH2 is 13 residues, CDRH3 has 5 residues, and CDRL3 has 8 residues.  These are significantly smaller than the CDR lengths of Kabat CDRs and so would not be expected to confer antigen binding to an antibody framework barring evidence to the contrary.  They amount to no more than mutated Kabat CDRs. Mutated CDRs would not predictably bind antigen.
In the case of antibodies, it is especially important to disclose which residues are permissive to mutation.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proceedings of the National Academy of Sciences USA, Vol., 79, Pg. 1979-1983, 1982, previously cited).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  Not knowing, absent further experimentation, which modifications function and which do not, when, as set forth above, even a single change of an encoded amino acid can unpredictably affect structure and function, leads to one having no predictability or expectation of success for the function of any given antibody CDR modification.  Such random experimentation to identify at a later time what structure or fragment or modification is or is not functional and is embraced by Applicant’s claims is undue experimentation.  
Said another way, the CDR set is the known structure by which antibodies are claimed and represent a structure that can be predictably moved to new frameworks to provide an antibody with antigen binding function.  See Bendig above.  Defining an antibody by fewer than all parental CDRs or by mutated CDRs leads to loss of this known structure in the claims and thus the claims fail the enablement requirement.  To screen for a functional antibody defined by partial structure, one must start with a known structure that should impart antigen binding function and this is a full set of complete, parental CDRs.  Undue experimentation is required to identify functional CDR set scope of the instant claims as such has not been set forth here.
Moreover, claims not containing elements critical or essential to the practice of the invention, such as antibodies or antibody fragments not having all of the relevant functional complementarity determining regions (CDRs) in the proper site on an appropriate antibody heavy or light chain framework, are not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
In view of the lack of the predictability of the art to which the invention pertains as evidenced by the references above, the lack of guidance and direction provided by Applicant, and the absence of working examples, undue experimentation would be required to make and use functional antibodies comprising fewer than all six complete, parental CDRs with a reasonable expectation of success, absent a specific and detailed description in Applicant’s specification of how to effectively practice this and absent working examples providing evidence which is reasonably predictive that the claimed antibodies are functional, commensurate in scope with the claimed invention.
Applicant has submitted an affidavit in their most recent response to address the functionality of the CDRs represented in the instant claims by SEQ ID Nos. 6, 8, 10, 12, 14, and 16.  However, this affidavit fails to reassure one of ordinary skill in this art that the CDRs of instant claims, which are not Kabat CDRs as discussed above and evidenced by Applicant’s previous amendment to add Kabat CDRs to the claims, which were new matter (SEQ ID Nos. 90-92 and 93), are sufficient to lend binding capacity to an antibody framework.  Thus, the claims rejected above are not enabled for the reasons of record here.
With respect to the affidavit, it is clear that Applicant is creating their own labeling of CDRs for this application.  They are not using Kabat, IMGT, Chothia, etc. systems of finding CDRs.  Applicant states that they aligned various antibodies and labeled areas of high homology as framework regions.  First, the sequence alignments of the affidavit are not legible.  Thus, it cannot be seen which sequences were identified clearly in each antibody aligned to be CDRs and framework regions.  It is also not clear from the affidavit how homology was determined.  Clearly sequences did not have to be identical to be homologous and so it is necessary to know the cutoff Applicant used so as to judge if they found likely CDRs or not.  Furthermore, it is important to know how the aligned antibodies were related.  Alignment of highly related antibodies would yield regions of high homology in the CDR regions and thus allow Applicant to label what should be a CDR residue as a framework residue.  Since the affidavit fails to set forth all the relationships of the aligned antibodies or even if they are all part of the same antibody family for each chain heavy and light, then it is impossible to judge the CDR labeling technique of Applicant for this reason also.  If the antibodies are related such that CDR residues would be common, then CDR residues required for antigen binding would be deleted by Applicant’s alignment method.  
It is also noted that the humanized antibodies made and tested conserve residues flanking the alleged CDRs in the murine antibody.  Therefore, it is not shocking that the humanized versions function as they contain the Kabat CDRs required in the art above.  Thus, the data with humanized antibodies in now way confirms that only the CDR residues assigned by Applicant, including in the short CDRs discussed above, are sufficient to act as CDRs and confer antigen binding to an antibody framework.
For all these reasons, the affidavit is not persuasive and for the reasons of record in the office action dated 11/10/2020 and the reasons here, this rejection must be made.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642